Case: 15-60358      Document: 00513517846         Page: 1     Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                    No. 15-60358                        FILED
                                  Summary Calendar                  May 23, 2016
                                                                   Lyle W. Cayce
                                                                        Clerk
JOHN DA SILVA PAZ, also known as John Paz,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A057 077 516


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       John Da Silva Paz (Paz) is a native and citizen of the Philippines who
was admitted to the United States in 2004 on an immigrant visa. In March
2012, a federal court convicted Paz on his guilty plea to conspiring to commit
bank fraud as charged in an indictment asserting a loss amount of more than
$400,000. See 18 U.S.C. §§ 1344, 1349. Concluding that Paz was removable
based on his conviction for an aggravated felony in which the loss exceeded


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60358    Document: 00513517846     Page: 2   Date Filed: 05/23/2016


                                 No. 15-60358

$10,000, an immigration judge ordered him removed to the Philippines. See 8
U.S.C. §§ 1101(a)(43)(M)(i), (U), 1227(a)(2)(A)(iii). The Board of Immigration
Appeals (BIA) dismissed Paz’s appeal. He petitions for review.
      We lack jurisdiction to review a final order removing an alien based on
his conviction for an aggravated felony. See 8 U.S.C. § 1252(a)(2)(C); Nehme v.
INS, 252 F.3d 415, 420 (5th Cir. 2001). But we may examine “whether the
specific conditions exist that bar [our] jurisdiction over the merits,” i.e.,
whether the petitioner is an alien removable for “committing the type of crime
that” precludes our review. Nehme, 252 F.3d at 420. We examine that question
de novo. Id. at 421; see Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013).
      The BIA relied on record evidence of the fraud count of Paz’s indictment
and of Paz’s plea of guilty as charged in that count to conclude that Paz had
committed an aggravated felony. See Nijhawan v. Holder, 557 U.S. 29, 42-43
(2009). This evidence showed that his victims’ losses resulted from his crime.
See id.
      We conclude that the record furnishes clear and convincing evidence
supporting the determination of the amount of loss caused by Paz and the BIA’s
conclusion that he is removable as an aggravated felon and conclude further
that this evidence was “reasonable, substantial, and probative.” Arguelles-
Olivares v. Mukasey, 526 F.3d 171, 179-80 (5th Cir. 2008); see also Nijhawan,
557 U.S. at 42. Consequently, we leave the BIA’s ruling undisturbed and deny
the petition for review. See Arguelles-Olivares, 526 F.3d at 179.
      PETITION DENIED.




                                       2